Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 March 5, 2014 VIA EDGAR TRANSMISSION Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C. 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 on behalf of the Becker Value Equity Fund (S000037988) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of the Becker Value Equity Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Funds dated February 28, 2014, and filed electronically as Post-Effective Amendment No. 563 to the Funds’ Registration Statement on Form N-1A on February 27, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust Enclosures
